 



Exhibit 10.2

NOVELLUS SYSTEMS

AMENDED AND RESTATED 1992 EMPLOYEE STOCK PURCHASE PLAN

(amended and restated March 11, 2005)

          The following constitute the provisions of the Amended and Restated
1992 Employee Stock Purchase Plan of Novellus Systems, Inc.

          1. Purpose. The purpose of the Plan is to provide employees of the
Company and its Designated Subsidiaries with an opportunity to purchase Common
Stock of the Company through accumulated payroll deductions. It is the intention
of the Company to have the Plan qualify as an “Employee Stock Purchase Plan”
under Section 423 of the Internal Revenue Code of 1986, as amended. The
provisions of the Plan shall, accordingly, be construed so as to extend and
limit participation in a manner consistent with the requirements of that section
of the Code.

          2. Definitions.

               (a) “Board” shall mean the Board of Directors of the Company.

               (b) “Code” shall mean the Internal Revenue Code of 1986, as
amended.

               (c) “Common Stock” shall mean the Common Stock, no par value, of
the Company.

               (d) “Company” shall mean Novellus Systems, Inc., a California
corporation.

               (e) “Compensation” shall mean all regular straight time gross
earnings, exclusive of payments for overtime, shift premium, incentive
compensation, incentive payments, bonuses, commissions or other compensation.

               (f) “Continuous Status as an Employee” shall mean the absence of
any interruption or termination of service as an Employee. Continuous Status as
an Employee shall not be considered interrupted in the case of a leave of
absence agreed to in writing by the Company, provided that such leave is for a
period of not more than three (3) months or reemployment upon the expiration of
such leave is guaranteed by contract or statute. Where the period of leave
exceeds three (3) months and the individual’s right to reemployment is not
guaranteed either by statute or by contract, the employment relationship will be
deemed to have terminated on the first day after such three (3) month leave, for
purposes of determining eligibility to participate in the Plan.

1



--------------------------------------------------------------------------------



 



               (g) “Designated Subsidiaries” shall mean the Subsidiaries which
have been designated by the Board from time to time in its sole discretion as
eligible to participate in the Plan.

               (h) “Employee” shall mean any person, including an officer, who
is customarily employed for at least twenty (20) hours per week and more than
five (5) months in a calendar year by the Company or one of its Designated
Subsidiaries.

               (i) “Exercise Date” shall mean the last day of each offering
period of the Plan.

               (j) “Offering Date” shall mean the first day of each offering
period of the Plan.

               (k) “Plan” shall mean this 1992 Employee Stock Purchase Plan, as
amended and restated.

               (l) “Subsidiary” shall mean a corporation, domestic or foreign,
of which not less than 50% of the voting shares are held by the Company or a
Subsidiary, whether or not such corporation now exists or is hereafter organized
or acquired by the Company or a Subsidiary.

          3. Eligibility.

               (a) Any person who is an Employee as of the Offering Date of a
given offering period shall be eligible to participate in such offering period
under the Plan, subject to the requirements of paragraph 5(a) and the
limitations imposed by Section 423(b) of the Code.

               (b) Any provisions of the Plan to the contrary notwithstanding,
no Employee shall be granted an option under the Plan (i) if, immediately after
the grant, such Employee (or any other person whose stock would be attributed to
such Employee pursuant to Section 424(d) of the Code) would own stock and/or
hold outstanding options to purchase stock possessing five percent (5%) or more
of the total combined voting power or value of all classes of stock of the
Company or of any subsidiary of the Company, or (ii) which permits his rights to
purchase stock under all employee stock purchase plans (described in Section 423
of the Code) of the Company and its subsidiaries to accrue at a rate which
exceeds Twenty-five Thousand dollars ($25,000) of fair market value of such
stock (determined at the time such option is granted) for each calendar year in
which such option is outstanding at any time.

          4. Offering Periods. The Plan shall be implemented by overlapping or
consecutive offering periods of no more than six (6) months duration until the
Plan is terminated in accordance with paragraph 19 hereof. The Board of
Directors of the Company shall have the power to change the duration of offering
periods with respect to future offerings without

2



--------------------------------------------------------------------------------



 



shareholder approval if such change is announced at least fifteen (15) days
prior to the scheduled beginning of the first offering period to be affected.

          5. Participation.

               (a) An eligible Employee may become a participant in the Plan by
completing a subscription agreement authorizing payroll deduction on the form
provided by the Company and filing it with the Company’s Human Resource
department during the open enrollment period prior to the applicable Offering
Date, unless a later time for filing the subscription agreement is set by the
Board for all eligible Employees with respect to a given offering.

               (b) Payroll deductions for a participant shall commence on the
first payroll following the Offering Date and shall end on the Exercise Date of
the offering to which such authorization is applicable, unless sooner terminated
by the participant as provided in paragraph 10.

          6. Payroll Deductions.

               (a) At the time a participant files his subscription agreement,
he shall elect to have payroll deductions made on each payday during the
offering period in an amount not exceeding fifteen percent (15%) of the
Compensation which he received on the payday immediately preceding the Offering
Date, and the aggregate of such payroll deductions during the offering period
shall not exceed the lesser of (i) 15% of his aggregate Compensation during said
offering period, (ii) $5,000 or (iii) such lesser amount determined by the Board
at least fifteen (15) days prior to the scheduled beginning of the first
offering period to be affected.

               (b) All payroll deductions made by a participant shall be
credited to his account under the Plan. A participant may not make any
additional payments into such account.

               (c) A participant may discontinue his participation in the Plan
as provided in paragraph 10, or may lower, but not increase, the rate of his
payroll deductions during the offering period by completing or filing with the
Company a new authorization for payroll deduction. The change in rate shall be
effective fifteen (15) days following the Company’s receipt of the new
authorization.

          7. Grant of Option.

               (a) On the Offering Date of each offering period, each eligible
Employee participating in the Plan shall be granted an option to purchase (at
the per share option price determined in accordance with paragraph 7(b), below)
a number of shares of the Company’s Common Stock determined by dividing such
Employee’s payroll deductions to be accumulated during such offering period (not
to exceed the amount determined in accordance with paragraph 6(a), above) by the
option price per share determined in accordance with paragraph 7(b), below,

3



--------------------------------------------------------------------------------



 



subject to the limitations set forth in paragraphs 3(b) and 12 hereof; provided,
however, that the maximum number of shares that may be purchased by any Employee
under any offering period is 1,000 shares.

               (b) The option price per share of the shares offered in a given
offering period shall be the lower of: (i) 85% of the fair market value of a
share of the Common Stock of the Company on the Offering Date; or (ii) 85% of
the fair market value of a share of the Common Stock of the Company on the
Exercise Date. The fair market value of the Company’s Common Stock on a given
date shall be determined by the Board in its good faith discretion; provided,
however, that where there is a public market for the Common Stock, the fair
market value per share shall be the closing bid price or last sale price of the
Common Stock for such date (or, if no closing bid or last sales price was
reported on such date, on the last trading date such closing bid or last sales
price was reported), as reported in the Wall Street Journal (or, if not so
reported, as reported in such other source as the Board deems reliable).

          8. Exercise of Option. Unless a participant withdraws from the Plan as
provided in paragraph 10, his option for the purchase of shares will be
exercised automatically on the Exercise Date of the offering period, and the
maximum number of full shares subject to option will be purchased for him at the
applicable option price with the accumulated payroll deductions in his account.
The shares purchased upon exercise of an option hereunder shall be deemed to be
transferred to the participant on the Exercise Date. During his lifetime, a
participant’s option to purchase shares hereunder is exercisable only by him.

          9. Delivery. After the Exercise Date of each offering period, the
Company shall arrange the delivery to each participant, or to a broker
designated by the Company, as appropriate, of the shares purchased upon exercise
of his option. Any cash remaining to the credit of a participant’s account under
the Plan after a purchase by him of shares at the termination of each offering
period, or which is insufficient to purchase a full share of Common Stock of the
Company, shall be returned to said participant.

          10. Withdrawal; Termination of Employment.

               (a) A participant may withdraw all but not less than all the
payroll deductions credited to his account under the Plan at any time up to
fifteen (15) days prior to the Exercise Date of the offering period by giving
written notice to the Company. All of the participant’s payroll deductions
credited to his account will be paid to him after receipt of his notice of
withdrawal and his option for the current period will be automatically
terminated, and no further payroll deductions for the purchase of shares will be
made during the offering period.

               (b) Upon termination of the participant’s Continuous Status as an
Employee prior to the Exercise Date of the offering period for any reason,
including retirement or death, the payroll deductions credited to his account
will be returned to him or, in the case of his death, to the person or persons
entitled thereto under paragraph 14, and his option will be automatically
terminated.

4



--------------------------------------------------------------------------------



 



               (c) In the event an Employee fails to remain in Continuous Status
as an Employee of the Company for at least twenty (20) hours per week during the
offering period in which the employee is a participant, he will be deemed to
have elected to withdraw from the Plan and the payroll deductions credited to
his account will be returned to him and his option terminated.

               (d) A participant’s withdrawal from an offering will not have any
effect upon his eligibility to participate in a succeeding offering or in any
similar plan which may hereafter be adopted by the Company. If a participant
withdraws from an offering, payroll deductions will not resume at the beginning
of a succeeding offering period unless the participant delivers to the Company a
new subscription agreement in accordance with paragraph 5(a).

          11. Interest. No interest shall accrue on the payroll deductions of a
participant in the Plan.

          12. Stock.

               (a) The maximum number of shares of the Company’s Common Stock
which shall be made available for sale under the Plan shall be 5,900,000 shares,
subject to adjustment upon changes in capitalization of the Company as provided
in paragraph 18. If the total number of shares which would otherwise be subject
to options granted pursuant to paragraph 7(a) hereof on the Offering Date of an
offering period exceeds the number of shares then available under the Plan
(after deduction of all shares for which options have been exercised or are then
outstanding), the Company shall make a pro rata allocation of the shares
remaining available for option grant in as uniform a manner as shall be
practicable and as it shall determine to be equitable. In such event, the
Company shall give written notice of such reduction of the number of shares
subject to the option to each Employee affected thereby and shall similarly
reduce the rate of payroll deductions, if necessary.

               (b) The participant will have no interest or voting right in
shares covered by his option until such option has been exercised.

               (c) Shares to be delivered to a participant under the Plan will
be registered in the name of the participant.

          13. Administration. The Plan shall be administered by the Board of the
Company or a committee of members of the Board appointed by the Board. The
administration, interpretation or application of the Plan by the Board or its
committee shall be final, conclusive and binding upon all participants. Members
of the Board who are eligible Employees are permitted to participate in the
Plan, provided that:

5



--------------------------------------------------------------------------------



 



               (a) Members of the Board who are eligible to participate in the
Plan may not vote on any matter affecting the administration of the Plan or the
grant of any option pursuant to the Plan.

               (b) If a Committee is established to administer the Plan, no
member of the Board who is eligible to participate in the Plan may be a member
of the Committee.

          14. Designation of Beneficiary.

               (a) A participant may file a written designation of a beneficiary
who is to receive any shares and cash, if any, from the participant’s account
under the Plan in the event of such participant’s death subsequent to the end of
the offering period but prior to delivery to him of such shares and cash. In
addition, a participant may file a written designation of a beneficiary who is
to receive any cash from the participant’s account under the Plan in the event
of such participant’s death prior to the Exercise Date of the offering period.

               (b) Such designation of beneficiary may be changed by the
participant at any time by written notice. In the event of the death of a
participant and in the absence of a beneficiary validly designated under the
Plan who is living at the time of such participant’s death, the Company shall
deliver such shares and/or cash to the executor or administrator of the estate
of the participant, or if no such executor or administrator has been appointed
(to the knowledge of the Company), the Company, in its discretion, may deliver
such shares and/or cash to the spouse or to any one or more dependents or
relatives of the participant, or if no spouse, dependent or relative is known to
the Company, then to such other person as the Company may designate.

          15. Transferability. Neither payroll deductions credited to a
participant’s account nor any rights with regard to the exercise of an option or
to receive shares under the Plan may be assigned, transferred, pledged or
otherwise disposed of in any way (other than by will, the laws of descent and
distribution or as provided in paragraph 14 hereof) by the participant. Any such
attempt at assignment, transfer, pledge or other disposition shall be without
effect, except that the Company may treat such act as an election to withdraw
funds in accordance with paragraph 10.

          16. Use of Funds. All payroll deductions received or held by the
Company under the Plan may be used by the Company for any corporate purpose, and
the Company shall not be obligated to segregate such payroll deductions.

          17. Reports. Individual accounts will be maintained for each
participant in the Plan.

          18. Adjustments Upon Changes in Capitalization. Subject to any
required action by the shareholders of the Company, the number of shares of
Common Stock covered by each option under the Plan which has not yet been
exercised and the number of shares of

6



--------------------------------------------------------------------------------



 



Common Stock which have been authorized for issuance under the Plan but have not
yet been placed under option (collectively, the “Reserves”), as well as the
price per share of Common Stock covered by each option under the Plan which has
not yet been exercised, shall be proportionately adjusted for any increase or
decrease in the number of issued shares of Common Stocks resulting from a stock
split, reverse stock split, stock dividend, combination or reclassification of
the Common Stock, or any other increase or decrease in the number of shares of
Common Stock effected without receipt of consideration by the Company; provided,
however, that conversion of any convertible securities of the Company shall not
be deemed to have been “effected without receipt of consideration”. Such
adjustment shall be made by the Board, whose determination in that respect shall
be final, binding and conclusive. Except as expressly provided herein, no issue
by the Company of shares of stock of any class, or securities convertible into
shares of stock of any class, shall affect, and no adjustment by reason thereof
shall be made with respect to, the number or price of shares of Common Stock
subject to an option.

          In the event of the proposed dissolution or liquidation of the
Company, the offering period will terminate immediately prior to the
consummation of such proposed action, unless otherwise provided by the Board. In
the event of a proposed sale of all or substantially all of the assets of the
Company, or the merger of the Company with or into another corporation, each
option under the Plan shall be assumed by such successor corporation or a parent
or subsidiary of such successor corporation, unless the Board, in the exercise
of its sole discretion and in lieu of such assumption, determines to shorten the
offering period then in progress by setting a new Exercise Date (the “New
Exercise Date”). If the Board shortens the offering period then in progress in
lieu of assumption, the Board shall notify each participant in writing at least
ten (10) business days prior to the New Exercise Date, that the Exercise Date
for the participant’s option has been changed to the New Exercise Date and that
either:

          (a)the participant’s option will be exercised automatically on the New
Exercise Date, unless prior to such date the participant has withdrawn from the
offering period as provided in Section 10; or

          (b) the Company shall pay to the participant on the New Exercise Date
an amount in cash, cash equivalents, or property as determined by the Board that
is equal to the excess, if any, of (i) the fair market value of the shares
subject to the option over (ii) the aggregate option price had the participant’s
option been exercised automatically under part (a) above. In addition, all
remaining accumulated payroll deduction amounts shall be returned to the
participant.

For purposes of this paragraph 18, an option granted under the Plan shall be
deemed to be assumed if the option is replaced with a comparable option with
respect to shares of capital stock of the successor corporation or parent
thereof. The determination of option comparability shall be made by the Board
and its determination shall be final, binding and conclusive on all persons.

     The Board may, if it so determines in the exercise of its sole discretion,
also make provision for adjusting the Reserves, as well as the price per share
of Common Stock covered by

7



--------------------------------------------------------------------------------



 



each outstanding option, in the event that the Company effects one or more
reorganizations, recapitalizations, rights offerings or other increases or
reductions of shares of its outstanding Common Stock, and in the event of the
Company being consolidated with or merged into any other corporation.

          19. Amendment or Termination. The Board of Directors of the Company
may at any time terminate or amend the Plan. Except as provided in paragraph 18,
no such termination can affect options previously granted, nor may an amendment
make any change in any option theretofore granted which adversely affects the
rights of any participant, nor may an amendment be made without prior approval
of the shareholders of the Company (obtained in the manner described in
paragraph 21) if such amendment would:

               (a) Increase the number of shares that may be issued under the
Plan;

               (b) Permit payroll deductions at a rate in excess of the lesser
of (i) fifteen percent (15%) of the participant’s Compensation or (ii) $5,000
per offering period;

               (c) Change the designation of the employees (or class of
employees) eligible for participation in the Plan; or

               (d) If the Company has a class of equity securities registered
under Section 12 of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”) at the time of such amendment, materially increase the benefits
which may accrue to participants under the Plan.

          If any amendment requiring shareholder approval under this paragraph
19 of the Plan is made subsequent to the first registration of any class of
equity securities by the Company under Section 12 of the Exchange Act, such
shareholder approval shall be solicited as described in paragraph 21 of the
Plan.

          20. Notices. All notices or other communications by a participant to
the Company under or in connection with the Plan shall be deemed to have been
duly given when received in the form specified by the Company at the location,
or by the person, designated by the Company for the receipt thereof.

          21. Shareholder Approval.

               (a) Continuance of the Plan shall be subject to approval by the
shareholders of the Company within twelve (12) months before or after the date
the Plan is adopted. If such shareholder approval is obtained at a duly held
shareholders’ meeting, it must be obtained by the affirmative vote of the
holders of a majority of the votes cast at a shareholders’ meeting at which a
quorum representing a majority of all outstanding voting stock is, either in
person or by proxy, present and voting on the Plan; or if such shareholder
approval is obtained by written consent, it must be obtained by the written
consent of the holders of a

8



--------------------------------------------------------------------------------



 



majority of the outstanding shares of the Company entitled to vote on the Plan;
provided, however, that approval at a meeting or by written consent may be
obtained by a lesser degree of shareholder approval if the Board determines, in
its discretion after consultation with the Company’s legal counsel, that such a
lesser degree of shareholder approval will comply with all applicable laws and
will not adversely affect the qualification of the Plan under Section 423 of the
Code.

               (b) If any required approval by the shareholders of the Plan
itself or of any amendment thereto is solicited at any time otherwise than
substantially in accordance with Section 14(a) of the Exchange Act and the rules
and regulations promulgated thereunder, then the Company shall, at or prior to
the first annual meeting of shareholders held subsequent to the granting of an
option hereunder to an officer or director, do the following:

                    (i) furnish in writing to the holders entitled to vote for
the Plan substantially the same information which would be required (if proxies
to be voted with respect to approval or disapproval of the Plan or amendment
were then being solicited) by the rules and regulations in effect under Section
14(a) of the Exchange Act at the time such information is furnished; and

                    (ii) file with, or mail for filing to, the Securities and
Exchange Commission four copies of the written information referred to in
subsection (i) hereof not later than the date on which such information is first
sent or given to shareholders.

          22. Conditions Upon Issuance of Shares. Shares shall not be issued
with respect to an option unless the exercise of such option and the issuance
and delivery of such shares pursuant thereto shall comply with all applicable
provisions of law, domestic or foreign, including, without limitation, the
Securities Act of 1933, as amended, the Securities Act of 1934, as amended, the
rules and regulations promulgated thereunder, and the requirements of any stock
exchange upon which the shares may then be listed, and shall be further subject
to the approval of counsel for the Company with respect to such compliance.

          23. Term of Plan. The Plan shall become effective upon the earlier to
occur of its adoption by the Board of Directors or its approval by the
shareholders of the Company as described in paragraph 21. It shall continue in
effect for a term of twenty (20) years unless sooner terminated under paragraph
19.

          24. Plan History. In May 1992 the Board adopted, and the shareholders
approved, the Plan. In January 1995 the Board adopted, and in May 1995 the
shareholders ratified, an amendment to the Plan to increase the number of shares
available for issuance under the Plan from 150,000 to 250,000 shares. In
March 1996, the Board approved, and in May 1996 the shareholders ratified, an
amendment to the Plan to increase the number of shares available for issuance
thereunder from 250,000 shares to 290,000 shares. In April 1997, the Board
approved, and in May 1997 the shareholders ratified, an amendment to the Plan
increasing the number of shares available for issuance thereunder from 290,000
shares to 350,000 shares. In September

9



--------------------------------------------------------------------------------



 



1997, the Company declared a stock split, thus increasing the number of shares
reserved for issuance under the Plan to 700,000 shares. In March 1998, the Board
approved, and in May 1998 the shareholders ratified, an amendment to the Plan
increasing the number of shares available for issuance thereunder from 700,000
shares to 950,000 shares. In February 1999, the Board approved, and in May 1999
the shareholders ratified, an amendment to the Plan increasing the number of
shares available for issuance thereunder from 950,000 shares to 1,300,000
shares. In December 1999, the Company declared a stock split, thus increasing
the number of shares reserved for issuance under the Plan to 3,900,000 shares.
In March 2002, the Board approved, and in May 2002 the shareholders ratified, an
amendment to the Plan increasing the number of shares available for issuance
thereunder by 1,000,000 shares from 3,900,000 shares to 4,900,000 shares. In
March 2005, subject to shareholder approval, the Board approved an amendment to
the Plan in order to (a) increase the number of shares available for issuance
thereunder by 1,000,000 shares from 4,900,000 shares to 5,900,000 shares and
(b) revise various administrative provisions of the Plan as well as the
termination provisions (under paragraph 18 of the Plan) in the event of a sale
of all or substantially all of the assets of the Company or a merger of the
Company. The amendment of the various administrative provisions and paragraph 18
of the Plan, if approved by the shareholders, shall be effective for offering
periods beginning on or after May 1, 2005.

10